                                                                            ·-•··-··••---""· -·-•· -=======-=---:-.::::-...,-,
                                                                             DC/-:'.UM£tJT
                                                                           . r_?-LLC ;·RON1CALLY F1LED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MIGUEL PERALTA,

                                                                   ORDER
                          Plaintiff,                               19 Civ. 360 (GWG)

        -v.-


SHK HOLDINGS INC., et al.,


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       1. The above-referenced action has been assigned to this Court pursuant to 28 U.S.C.
§ 636(c).

        2. All discovery (including requests for admission and any applications to the Court with
respect to the conduct of discovery) must be initiated in time to be concluded by the deadline
previously ordered for all discovery. All applications to the Court must comply with this Court's
Individual Practices, which are available through the Clerk's Office or at:
https://nysd.uscourts.gov/hon-gabriel-w-gorenstein

        Discovery motions -- that is, any application pursuant to Rules 26 through 37 or 45 -- not
only must comply with, 2.A. of the Court's Individual Practices but also must be made
promptly after the cause for such a motion arises. In addition, absent extraordinary
circumstances no such application will be considered if made later than 30 days prior to the close
of discovery. Untimely applications will be denied.

        3. Any application for an extension of the time limitations with respect to any deadlines
in this matter must be made as soon as the cause for the extension becomes known to the party
making the application. The application also must state the position of all other parties on the
proposed extension and must show good cause therefor not foreseeable as of the date of this
Order. "Good cause" as used in this paragraph does not include circumstances within the control
of counsel or the party. Any application not in compliance with this paragraph will be denied.

       4. A trained mediator from the Southern District of New York's mediation program is
available upon request of the parties. A request to participate in the District's mediation
program should be made by letter.
      SO ORDERED.

Dated: December 18, 2019
       New York, New York




                            2
